     Case 2:19-cv-00985-APG-DJA Document 64 Filed 07/23/20 Page 1 of 2



 1 Nevada Bar No. 8602
   THE PALMER LAW FIRM, P.C.
 2 5550 Painted Mirage Road
   Suite 320
 3
   Las Vegas, Nevada 89149
 4 Phone: (702) 952-9533
   Email: rpalmer@plflawyers.com
 5 Attorney for Plaintiff Brian Borenstein

 6 ROBERT S. MELCIC, ESQ.

 7 Nevada Bar No. 14923
   4930 Mar Vista Way
 8 Las Vegas, Nevada 89121
   Phone: (702) 526-4235
 9 Fax: (702) 386-1946
   Email: robertmelcic@gmail.com
10 Attorney for Plaintiff Brian Borenstein

11
                                 UNITED STATES DISTRICT COURT
12
                                        DISTRICT OF NEVADA
13

14
     BRIAN BORENSTEIN, an individual,
15
             Plaintiff
16
      vs.                                                  CASE NO.: 2:19-CV-00985-APG-DJA
17
                                                                      ORDER
18   THE ANIMAL FOUNDATION, a domestic
     nonprofit corporation; COUNTY OF CLARK, ex
19   rel. CLARK COUNTY ANIMAL CONTROL, a                   STIPULATION TO EXTEND TIME FOR
     political subdivision of the State of Nevada;            BRIAN BORENSTEIN TO FILE A
20   SUNRISE HOSPITAL AND MEDICAL                              RESPONSE TO THE ANIMAL
     CENTER, LLC, a foreign limited-liability              FOUNDATION’S MOTION TO DISMISS
21   company domiciled in Delaware; CARLY                      AND TO REPLY THE ANIMAL
     SCHOLTEN, an individual; VICTOR ZAVALA,                 FOUNDATION’S OPPOSITION TO
22   an individual; ULRIKE PASTERNAK, an                    PLAINTIFF’S SECOND MOTION FOR
     individual; and ROE BUSINESS ENTITIES 1-5;                 MISCELLANEOUS RELIEF
23   and DOE INDIVIDUALS 1-5,
                                                                          (First Request)
24             Defendants.

25

26          Plaintiff BRIAN BORENSTEIN (“Plaintiff”) and Defendant The Animal Foundation

27 (collectively, the “PARTIES”), through their respective counsel, hereby stipulate and agree to extend

28 the time for Brian Borenstein to respond to Defendant The Animal Foundation’s Motion to Dismiss

                                                     1
     Case 2:19-cv-00985-APG-DJA Document 64 Filed 07/23/20 Page 2 of 2



 1 (ECF No. 54), from July 24, 2020 to July 31, 2020 and to reply to Defendant The Animal

 2 Foundation’s Opposition to Plaintiff’s Second Motion for Miscellaneous Relief (ECF No. 60), from

 3 July 26, 2020 to July 31, 2020.

 4          This request is made in good faith and is not for the purpose of undue delay. Defendant’s

 5 counsel has approved the form and content of this request and has authorized Plaintiff’s counsel to

 6 affix her electronic signature hereto.

 7          STIPULATED AND AGREED by:

 8

 9 DATED 22nd day of July, 2020.                   DATED 22nd day of July, 2020.

10                                                      REID RUBINSTEIN & BOGATZ

11
   By: /s/ Robert S. Melcic                        By: /s/ Kerry E. Kleiman
12     Robert S. Melcic, Esq.                         Kerry. E. Kleiman, Esq.
       Nevada Bar No. 14923                           Nevada Bar No. 3367
13     4930 Mar Vista Way                             300 South 4th Street, Suite 830
       Las Vegas, Nevada 89121                        Las Vegas, Nevada 89101
14
      Attorney for Plaintiff,                           Attorneys for Defendant,
15    Brian Borenstein                                  The Animal Foundation

16

17

18                                              ORDER

19          IT IS SO ORDERED.

20          DATED this 23rd
                       _____day
                             dayofofJuly, 2020.
                                     ______________________, 2016.

21

22                                              U.S. DISTRICT
                                                UNITED        COURT
                                                         STATES     JUDGEJUDGE
                                                                DISTRICT
23 Respectfully submitted by:

24

25 By: /s/ Robert S. Melcic
       Robert S. Melcic, Esq.
26     Nevada Bar No. 14923
       4930 Mar Vista Way
27     Las Vegas, Nevada 89121

28

                                                    2
